

AMENDMENT TO SECURITIES PURCHASE AGREEMENT


This Amendment to Securities Purchase Agreement (this “Amendment”), dated as of
February 17, 2016, is being entered into by and among (i) Digital Turbine Media,
Inc. (f/k/a Appia, Inc.), a Delaware corporation (“DT Media”), (ii) Digital
Turbine USA, Inc. (f/k/a Digital Turbine, Inc.), a Delaware corporation (“DT
USA” and together with DT Media, the “Companies” with each a “Company”), and
(iii) North Atlantic SBIC IV, L.P., a Delaware limited partnership (the
“Purchaser” and collectively with the Companies, the “Parties” with each a
“Party”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Purchase Agreement (as defined below).


RECITALS


WHEREAS, the Parties have entered into that certain Securities Purchase
Agreement, dated as of March 6, 2015 (as the same may from time to time be
amended, modified, supplemented, or restated, the “Purchase Agreement”); and


WHEREAS, in accordance with Section 11.1 of the Purchase Agreement, the Parties
have agreed to amend the Purchase Agreement pursuant to this Amendment, as set
forth herein.


AGREEMENT


In consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each Party agrees to amend the Purchase Agreement as
follows:


1. Prepayment Premium. Section 2.8(c) is hereby amended by inserting the
following sentence to the end thereof:


“In the event that the New Debenture is prepaid in whole pursuant to clause (a)
above, Appia shall pay to the Purchaser a prepayment premium (the “Prepayment
Premium”) in the amount set forth in the applicable table below opposite the
time period in which such prepayment occurs:
Period
Prepayment Premium
From March 6, 2016 to and including April 6, 2016
$40,000.00
From April 7, 2016 until the Maturity Date
$80,000.00



2. Board Observer. The first sentence of Section 2.10 is hereby amended by
replacing “twelve (12)” appearing therein with “fourteen (14).”


3. Headings. The headings of the Sections herein are inserted for convenience of
reference only and are not intended to be a part of or affect the meaning or
interpretation of this Amendment.




1

--------------------------------------------------------------------------------






4. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, as such laws are applied to
contracts entered into and performed in such State, without reference to
principles of conflicts of laws.


6. Counterparts; Electronic Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. The parties agree that
this Amendment shall be legally binding upon the electronic transmission,
including by facsimile or email, by each party of a signed signature page to
this Amendment to the other party.


7. Full Force and Effect; No Obligation for Other Amendments. Each of the
parties hereto confirms that this Amendment is intended to be a part of, and
will serve as a valid, written amendment to, the Purchase Agreement. Except as
otherwise set forth in this Amendment, this Amendment shall not by implication
or otherwise alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Purchase
Agreement, which are hereby ratified and affirmed in all respects and shall
continue in full force and effect, and this Amendment will not operate as an
extension or waiver by the parties to the Purchase Agreement of any other
condition, covenant, obligation, right, power or privilege under the Purchase
Agreement. This Amendment relates only to the specific matters covered herein,
and shall not be considered to create a course of dealing or to otherwise
obligate any party to the Purchase Agreement to execute similar amendments or
grant any waivers under the same or similar circumstances in the future.




[Signature Page Follows]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized all as of the day and year first above written.






DT MEDIA:
 
 
DIGITAL TURBINE MEDIA, INC.
 
 
By:
[andrewssig.jpg]
Name:
Andrew Schleimer
Title:
CFO, Digital Turbine, Inc.



DT USA:
 
 
DIGITAL TURBINE USA, INC.
 
 
By:
[andrewssig.jpg]


Name:
Andrew Schleimer
Title:
CFO, Digital Turbine, Inc.



PURCHASER:
 
 
NORTH ATLANTIC SBIC IV, L.P.
 
 
By:
North Atlantic Investors SBIC IV, LLC
General Partner
By:
[davidcoitsig.jpg]
Name:
David M. Coit
Title:
Managing Director

























[Signature Page to Amendment to Securities Purchase Agreement]




3